COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Elder and Fitzpatrick


DIANE E. SHULTZ

v.          Record No. 1809-94-4          MEMORANDUM OPINION *
                                               PER CURIAM
BECON SERVICES CORPORATION                     MAY 2, 1995
AND
INDUSTRIAL INDEMNITY COMPANY


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (Kathleen G. Walsh; Ashcraft & Gerel, on brief),
            for appellant.

            No brief for appellees.



     Diane E. Shultz (claimant) contends that the Workers'

Compensation Commission (commission) erred in finding that she

failed to establish entitlement to an award for a five percent

permanent partial disability rating to her right leg.      Upon

reviewing the record and opening brief, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.    Rule 5A:27.

     On appellate review, we construe the evidence in the light

most favorable to the party prevailing below.       R.G. Moore Bldg.

Corp. v. Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788

(1990).    Unless we can say as a matter of law that claimant's

evidence sustained her burden of proving permanent partial

disability, the commission's findings are binding and conclusive

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
upon us.   Tomko v. Michael's Plastering Co., 210 Va. 697, 699,

173 S.E.2d 833, 835 (1970).

     When the deputy commissioner rendered her opinion, there was

no medical evidence in the record from Drs. Kenneth G. Ward or

Louis E. Levitt providing a permanent partial disability rating

for claimant's right leg.   Accordingly, we cannot say as a matter

of law that the commission erred in denying claimant's

application on the basis that the medical evidence available to

the deputy commissioner failed to establish any permanent injury

to claimant's right leg causally related to her August 24, 1990

work accident.
     Claimant contends that the full commission erred in refusing

to consider Dr. Levitt's January 25, 1994 and February 14, 1994

reports as after-discovered evidence.   This argument is without

merit.   As the commission noted, claimant's evidence failed to

show why Dr. Levitt's opinions could not have been obtained and

filed before the record closed.   "Failing to obtain medical

records which were available and known does not constitute due

diligence."   Mize v. Rocky Mount Ready Mix, Inc., 11 Va. App.
601, 614, 401 S.E.2d 200, 207 (1991).

     Moreover, even though the commission found that Dr. Levitt's

reports did not constitute admissible after-discovered evidence,

it proceeded to address the content of those reports.    Based upon

its review of Dr. Levitt's January 25, 1994 and February 14, 1994

reports, the commission determined that the reports failed to




                                  2
establish entitlement to an award of permanent partial disability

benefits because Dr. Levitt referred to symptomatic complaints

and not to functional impairment.    In addition, the commission

discounted Dr. Levitt's February 24, 1994 report because it

raised only the possibility of a causal relationship between the

leg condition and the work injury, contingent upon a later

finding that a "femoral neck fracture was a real entity."

     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401
S.E.2d 213, 214-15 (1991).   Contrary to claimant's assertion, Dr.

Levitt did not state in his reports that claimant sustained a

five percent permanent partial disability to her right leg

causally related to her August 24, 1990 work accident.    In his

January 25, 1994 report, Dr. Levitt stated that, "[i]n the

absence of any measured pathology, I do not find any permanent

impairment that is exclusively the result of her 1990 work trauma

that would provide the basis for a permanent injury

rating . . . ."   In his February 14, 1994 report Dr. Levitt

stated:
          I still do not feel that this patient
          qualifies for a rating of impairment,
          exclusively as a result of the 8/24/90 work
          trauma. The only thing that would possibly
          change my mind would be if Dr. Krasicky had a
          chance to review some of the patient's other
          studies and he felt that the femoral neck
          fracture was a real entity. Then, with some
          future risk for some degenerative changes to
          her joint, the patient would be entitled to a
          5 percent permanent impairment to her right


                                 3
          lower extremity.


There is no indication that Dr. Krasicky ever reviewed claimant's

other studies nor did Dr. Levitt render any additional opinions.

     Thus, even based upon the full commission's consideration of

all of the medical evidence, including Dr. Levitt's January 25,

1994 and February 14, 1994 reports, we cannot say as a matter of

law that the commission erred in finding that claimant failed to

show any permanent disability to the right leg within three years

from the time compensation was last paid, or any functional

impairment of the right leg, or that the right leg condition is

causally related to the August 24, 1990 occupational accident.
     For the reasons stated, we affirm the commission's decision.

                                             Affirmed.




                                4